

117 HR 1394 IH: Black History is American History Act
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1394IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Mrs. Beatty (for herself, Mr. Meeks, Mr. Espaillat, Mr. Sablan, Mr. Cooper, Mr. Suozzi, Mrs. Demings, Ms. Velázquez, Miss Rice of New York, Mr. Evans, Mrs. Watson Coleman, Mr. McGovern, Mrs. Carolyn B. Maloney of New York, Ms. Houlahan, Ms. DelBene, Ms. Jayapal, Mr. Carson, Ms. Wasserman Schultz, Mr. Rush, Ms. Kaptur, Ms. Schakowsky, Ms. Pressley, Mr. Johnson of Georgia, Mr. Brown, Mr. Nadler, Mrs. Hayes, Mr. Kilmer, Mr. Sean Patrick Maloney of New York, Ms. DeGette, Ms. Barragán, Ms. Clarke of New York, Ms. Bass, Ms. Moore of Wisconsin, Ms. Kelly of Illinois, Mr. McNerney, Ms. Norton, Mr. Sires, Ms. Meng, Ms. Castor of Florida, Mrs. Dingell, Mr. Kildee, Mr. Hastings, Mr. Price of North Carolina, Mr. Pocan, Mr. Horsford, and Ms. Ross) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo authorize the Secretary of Education to award grants to eligible entities to carry out educational programs that include the history of peoples of African descent in the settling and founding of America, the economic and political environments that led to the development, institutionalization, and abolition of slavery and its impact on all Americans, the exploration and expansion of America, impact on and contributions to the development and enhancement of American life, United States history, literature, the economy, politics, body of laws, and culture, and for other purposes.1.Short titleThis Act may be cited as the Black History is American History Act.2.FindingsCongress finds the following:(1)Whereas since before its founding, the United States of America has benefited from and been enhanced by the integral role African Americans have played in our country’s history and contributions to the world.(2)Whereas African American history does not begin in the Americas. It can be traced back to the great empires of West Africa beginning in A.D. 790, which aided the establishment and survival of colonies in America and the New World, generally, and fought against European oppression.(3)Whereas African Americans have represented a significant portion of the American population from nearly 20 percent at the signing of the Declaration of Independence, almost all of whom, if not all, were victims of the largest forced deportations in recorded history, the transatlantic slave trade and resulting African diaspora. It is estimated over 10,000,000 free Africans were enslaved between the mid-fifteenth and nineteenth centuries during the diaspora.(4)Whereas slavery was not abolished and African Americans not acknowledged as American citizens until the mid-nineteenth century, servitude did not abate their contributions to the settlement, growth, and development of the United States, which continued through Post-Reconstruction, Jim Crow, industrialization, World Wars and conflicts, innovation and inventiveness, constitutional progress, and every aspect of American society.(5)Whereas during the civil rights movement of the 1950s and 1960s, civil rights leaders and activists championed the fight for equal rights, including voting rights, for all African Americans.(6)Whereas the seminal case of Brown v. Board of Education, decided May 17, 1954, found that the decades old policy of separate but equal access to education was inherently unequal, and the segregation of Black public-school students was no longer the law of the land.(7)Whereas African Americans continue to fight discrimination, structural racism, economic inequities, and benign and overt omission of the integral role they played in our country’s rise to greatness.(8)Whereas currently, 12 States (Arkansas, California, Colorado, Florida, Illinois, New Jersey, New York, Michigan, Mississippi, Rhode Island, South Carolina, and Texas) have passed educational laws requiring Black history be incorporated into the curricula of all public schools.(9)Whereas Congress established the National Museum of African American History and Culture in 2003 after decades of efforts to promote and highlight the contributions of African Americans, which serves as an indication of the national importance of examining Black history. Since opening in 2016, the museum has worked to educate the public on the American story through the lens of African American history and culture and provide educators, parents, caregivers, and students with tools and resources on the African American experience, its national impact, race, racism, and the importance of tolerance and inclusivity.(10)Whereas according to a 2015 research study conducted by the National Museum of African American History and Culture and reported in Research into the State of African American History and Culture in K–12 Public Schools, key findings indicated that teachers considered Black history as influential in understanding the complexity of United States history.(11)Whereas the importance of Black history is reflected in the National Assessment of Educational Progress United States History framework, from pre-colonization through contemporary America.(12)Whereas the Federal Government, through support for educational activities of national museums established under Federal law, can assist teachers in efforts to incorporate historically accurate instruction on the comprehensive history of African Americans and students in their exploration of Black history as an integral part of American history.3.American history and civics education(a)Program authorizedSection 2231(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6661(a)) is amended—(1)in the matter preceding paragraph (1), by inserting , which shall include Black history, after American history; and(2)in paragraph (2)—(A)by inserting which shall include Black history, after American history,; and(B)by inserting , which shall include Black history after traditional American history.(b)Presidential and Congressional academies for American History and CivicsSection 2232 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6662) is amended—(1)in subsection (a)—(A)in paragraph (1), by inserting , which shall include Black history, after American History; and(B)in paragraph (2), by inserting , which shall include Black history, after American History;(2)in subsection (c)(1), by inserting , which shall include Black history, after American history;(3)in subsection (e)—(A)in paragraph (1)—(i)by inserting , which shall include Black history, after American history;(ii)in subparagraph (A)—(I)by inserting , which shall include Black history, after teachers of American history; and(II)by inserting , which shall include Black history, after subjects of American history; and(iii)in subparagraph (B), by inserting , which shall include Black history, after American history;(B)in paragraph (2), by inserting , which shall include Black history, after American history; and (C)in paragraph (4), by inserting , and with the Smithsonian Institution’s National Museum of African American History and Culture initiative providing programs and resources for educators and students after National Parks; and(4)in subsection (f)—(A)by inserting , which shall include Black history, after American history;(B)in subparagraph (A), by inserting , which shall include Black history, after American history; and(C)in subparagraph (B), by inserting , which shall include Black history, after American history.(c)National activitiesSection 2233 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6663) is amended—(1)in subsection (a), by inserting which shall include Black history, after American history,; and(2)in subsection (b), by inserting which shall include Black history, after American history,.(d)National assessment of educational progressSection 303(b)(2)(D) of the National Assessment of Educational Progress Authorization Act (20 U.S.C. 9622(b)(2)(D)) is amended by inserting (which shall include Black history) after history,.